Citation Nr: 1147184	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-07 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for facial acne.

2.  Whether the Veteran's character of discharge for the time period from January 14, 2003, to January 25, 2006, is a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had honorable active service from May 1992 to January 13, 2003.  He also had an additional period of active service from January 14, 2003, to January 25, 2006, which has been deemed as under conditions other than honorable.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

In the January 2007 rating determination, the RO denied service connection for acne, and granted service connection for lumbosacral strain with degenerative arthropathy and service connection for bilateral pes planus with plantar fasciitis and assigned 10 percent and noncompensable disability evaluations, respectively.  

The Veteran filed a notice of disagreement with denial of service connection and the assigned disability evaluations in March 2007.  In September 2007, the RO issued a statement of the case with regard to all issues.  

In February 2008, the Veteran forwarded a statement in support of claim addressing only the acne disorder.  He did not indicate that he was appealing the disability evaluations at that time.  No subsequent correspondence received from the Veteran indicated that he desired to continue on with his appeal as it related to the assigned disability evaluations.  

In his November 2011 written argument, the Veteran's representative, in addition to citing the service connection for acne issue as being on appeal, also indicated that the lumbosacral strain with arthropathy and bilateral pes planus with plantar fasciitis issues were also on appeal.  The Board finds that the disability evaluation issues were inadvertently addressed by the Veteran's representative by oversight and are not currently before the Board, as the Veteran did not appeal these issues to the Board nor did he make any reference to these issues subsequent to the issuance of the statement of the case.  As such, these issues will not be addressed.  In any event, even if the Board were to assume this was not an inadvertent accident, the appeal by the representative would have been untimely.

As it relates to the issue of whether the Veteran's character of discharge for the time period from January 14, 2003, to January 25, 2006, is a bar to VA benefits, the Waco RO denied this claim in October 2006.  The Veteran filed a notice of disagreement with that denial in December 2006.  To date, there has been no statement of the case issued with regard to this claim.

The issue of whether the Veteran's character of discharge for the time period from January 14, 2003, to January 25, 2006, is a bar to VA benefits, addressed in the REMAND portion of the decision below is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1.  The Veteran's facial acne clearly and unmistakably existed prior to active service.

2.  Resolving reasonable doubt in favor of the Veteran, his preexisting facial acne was aggravated beyond the natural progress of the condition during military service.


CONCLUSION OF LAW

The Veteran's preexisting facial acne was permanently aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.306(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111. 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

The provisions of 38 U.S.C.A. § 1153 provide criteria for determining when a pre-existing disability has been aggravated.  Under the statute: 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153. 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

VA's implementing regulation provides that: 

(a) General.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

(b) Wartime service; peacetime service after December 31, 1946.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 

(1) The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 

(2) Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability. 

38 C.F.R. § 3.306(b).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran's service treatment records reveal that at the time of his April 1992 pre-enlistment examination, he was noted to have moderate acne, which needed treatment before shipping.  On his April 1992 report of medical history, the Veteran was again noted to have moderate acne needing treatment.  

In January 1993, the Veteran was seen for the possible presence of blackheads and blemishes.  The Veteran complained of his face breaking out for five months and of having boils at times.  He stated that his acne had worsened since his arrival in Germany.  Physical examination revealed several lesions of the face and the area mainly around his chin and upper lip.  A diagnosis of acne was rendered at that time.  The Veteran was given several medications for his acne.  

In October 1993, the Veteran was seen with complaints of bad acne.  He noted that the acne turned into scar-like bumps.  The Veteran stated that they did not hurt but that they were ugly.  He reported having had this problem for one year.  Physical examination revealed red cyst-like scars on his face.  A diagnosis of R/O cystic acne was rendered.  

An October 1993 dermatology consult report noted that the Veteran had acne with some shallow scarring.  Physical examination revealed inflamed cysts at the jaw line resulting in scars.  A diagnosis of hypertrophic scars and quiescent acne was rendered.  The Veteran was given both topical and oral medication.  

In October 1997, the Veteran was noted to have had chronic cystic/pustular acne of his chin and lower cheeks.  He had tried Retin-A and benzoyl peroxide wash.  He had two scars, one on each cheek, treated with steroid injections in the past.  It was indicated that the physician wanted to prescribe erythromycin in conjunction with topical Retin-A, but the Veteran wanted to be seen by dermatology for possible Accutane treatment and more injections.  

At the time of a November 1997 dermatology clinic visit, the Veteran was noted to have had complaints of acne for several years.  The Veteran also complained of developing large cysts.  He had had injections to the scars and had only been on topical treatment and newer P.O. treatment.  The Veteran currently washed his face with Noxzema.  He occasionally used benzoyl peroxide.  The Veteran reported that it was worse when not shaving.  Physical examination revealed multiple erythematous papules on the chin and cheeks with several hypertrophic scars and no cysts.  The examiner rendered a diagnosis of cystic acne by history with scarring.  The Veteran was given both oral and topical medication.  

At the time of a December 1997 visit, the Veteran was noted to have hypertrophic scarring.  He reported that he was pleased with the treatment results at this time.  Physical examination revealed a decrease in the lesions with an occasional erythremic papule.  The Veteran was noted to have had excellent response to the treatment.  

At the time of a January 1998 follow-up visit, the Veteran was again noted to be pleased with the results.  There were no active inflammatory lesions and the hypertrophic scarring at the right jaw had decreased but the Veteran still had lesions at the left jaw/neck.  

In March 1998, the Veteran was again seen for his acne.  He reported that he was doing well.  Physical examination revealed his face was clear except for two hypertrophic scars.  His acne was noted to be under excellent control with the use of oral and topical medication.  In April 1998, the Veteran was again noted to be pleased with the response to the medication.  Physical examination revealed a decrease in the size of the scars in the mandibular area, which were still present and had a small residual lesion.  

In May 1998, the Veteran was noted to have acne with keloid scarring.  He had a small residual keloid at the right mandible, with the other side being flat and non-indurated.  It was the examiner's assessment that the Veteran had keloids.  

At the time of a January 2001 visit, the Veteran was noted to have cystic acne.  The problem was reported to have been chronic for the past two years.  The Veteran had been taking steroids for his acne while at Ft. Polk.  Physical examination revealed a one inch round bump on the right cheek and multiple acne bumps/pustules on the chin.  A diagnosis of acne keloidosis was rendered.  

At the time of a September 2005 outpatient visit, the Veteran was found to have scattered facial areas of cystic acne with some keloid scarring (prior ILK injections).  A diagnosis of cystic acne, moderate, with inflammatory component and facial scarring from prior acne, was rendered.  

In conjunction with his claim, the Veteran was afforded a VA skin examination in December 2006.  The examiner indicated that the claims folder was available for review.  The examiner noted that the Veteran had acne before enlistment.  This was mild and was treated with oral antibiotic, such as tetracycline, on an intermittent basis.  The examiner noted that only intermittent oral antibiotics were used and that the last treatment was over one month ago.  The Veteran was not receiving active care at the time of the examination.  He had been treated with oral antibiotic therapy over 15 days twice in the past year.  

The examiner indicated that the Veteran had pustular outbreaks of the face and hairline of the scalp intermittently, which responded to antibiotic therapy by receding but not completely resolving.  He had no systemic symptoms.  

Physical examination revealed that the Veteran had superficial pustules on the face and neck up to the scalp hairline, with 10 to 20 percent of the face and neck being affected.  

The examiner diagnosed the Veteran as having mild acne.  He stated that it was less likely than not that the Veteran's acne was made worse due to military service because his treatment had not changed since before his enlistment and the severity of the disease was the same as it was before enlistment.  He indicated that it was not likely that he was exposed to anything while in the military that worsened the disease process.  

In a November 2007 VA dermatology treatment record, the Veteran's VA physician noted that the Veteran entered the military in 1992.  He indicated that the Veteran had never shaved to any extent before this and that within 12 months he developed an acne-like eruption of the beard which persisted.  He was noted to be on topical Retin-A, clindamycin, and oral doxycycline. 

Physical examination revealed erythematous papules and pustules involving the beard area of the face and neck.  The VA physician rendered a diagnosis of pseudofolliculitis barbae.  

In an April 2008 statement in support of claim, the Veteran indicated that a crucial mistake had been made in his claim.  He stated that before entering the Army he had a mild case of facial acne.  However, he had to shave every day and his records clearly stated that his acne worsened in the last 13 years of service.  He reported that he entered service in May 1992 and that by 1993 he had developed cystic acne by shaving every day.  

With regard the Veteran's claim, the Board notes that the Veteran's facial acne clearly preexisted service.  The Veteran was noted to have facial acne at the time of his April 1992 pre-enlistment examination, and such was noted on the April 1992 report of medical history.  The Veteran, by his own admission, has reported having had facial acne prior to service.  Thus, the governing question is whether the Veteran's facial acne, which preexisted service, was permanently chronically aggravated beyond the natural progress of the condition during military service, or if in-service symptoms represented an acute and temporary exacerbation.  

As noted above, at the time of the time of a January 1993 visit, the Veteran stated that his acne had worsened since his arrival in Germany, which provides highly probative evidence in support of his claim (well before he ever filed a claim with VA).  The Veteran was given several medications for his acne.  By October 1993, the Veteran was seen with complaints of bad acne.  Physical examination revealed red cyst like scars on his face, with a diagnosis of R/O cystic acne being rendered.  A dermatology consult revealed inflamed cysts at the jaw line resulting in scars, with a diagnosis of hypertrophic scars and quiescent acne being rendered.  The Veteran was given both topical and oral medication.  

By November 1997, the Veteran complained of developing large cysts.  He had had injections to the scars and had only been on topical treatment and newer P.O. treatment.  Physical examination now revealed multiple erythematous papules on the chin and cheeks with several hypertrophic scars and no cysts, with a diagnosis of cystic acne by history with scarring being rendered.  In May 1998, the Veteran was now noted to have acne with keloid scarring.  In January 2001, the Veteran was again noted to have cystic acne, with a notation that he had been given steroids for acne treatment.  A diagnosis of acne keloidosis was rendered.  Finally, in September 2005, the Veteran was noted to have scattered facial areas of cystic acne with some keloid scarring, with a diagnosis of cystic acne, moderate, with inflammatory component and facial scarring from prior acne, being rendered.  

Based upon the above, a progressive worsening of the Veteran's acne disorder, to include an actual diagnosis of cystic acne and keloid scarring was demonstrated by the inservice treatment records.  

The Veteran has indicated that his acne problems increased in severity as a result of having to shave every day in service.  The record demonstrates such an increase.  The Board also notes that the Veteran's treating VA physician attributed the worsening of the Veteran's acne to his inservice shaving.  

The Board does note the December 2006 VA examiner's opinion that it was less likely than not that the Veteran's acne was made worse due to military service because his treatment had not changed since before his enlistment and the severity of the disease was the same as it was before enlistment.  However, the increased severity of the symptoms during service, to include the actual diagnosis of cystic acne, with resultant scarring and keloid formation, as well as the increase in medication treatment, to include steroid injections, demonstrates an increase during service; this, when combined with the Veteran's statements that shaving every day increased his acne severity, which are bolstered by his VA physician's statement, demonstrates that the evidence is at least in equipoise as to whether the Veteran's pre-existing facial acne increased in severity during and as a result of service.  

The Board notes that for the Veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for facial acne, it cannot be stated that the preponderance of the evidence is against the claim.

The Veteran clearly had facial acne prior to his entrance into service.  The evidence demonstrates that his facial acne continues to the present day.  The medical evidence/opinions as to whether the Veteran's facial acne was permanently aggravated by service, while not overwhelmingly in support of such a proposition, are at least in equipoise.  In such a case, service connection for a facial acne on the basis of aggravation is warranted.  


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to this claim, further assistance is not required to substantiate that element of the claim.


ORDER

Service connection for facial acne is granted.  


REMAND

As it relates to the issue of whether the Veteran's character of discharge for the time period from January 14, 2003, to January 25, 2006, is a bar to VA benefits, the Waco RO denied this claim in October 2006.  In a December 2006 letter, the Veteran indicated that he disagreed with the decision made by the RO in the October 2006 rating determination. The October 2006 determination found that the Veteran's character of discharge for the time period from January 14, 2003, to January 25, 2006, served as a bar to VA benefits.  To date, a statement of the case has not been promulgated as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of whether the Veteran's character of discharge for the time period from January 14, 2003, to January 25, 2006, is a bar to VA benefits, decided in the October 2006 rating determination.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


